Case 3:18-cv-00966-SMY Document 142-6 Filed 11/08/19 Page 1 of 6 Page ID #1665




                   EXHIBIT 3
Case 3:18-cv-00966-SMY Document 142-6 Filed 11/08/19 Page 2 of 6 Page ID #1666




                                                                   TAKE-TWO_0001327
Case 3:18-cv-00966-SMY Document 142-6 Filed 11/08/19 Page 3 of 6 Page ID #1667




                                                                   TAKE-TWO_0001328
Case 3:18-cv-00966-SMY Document 142-6 Filed 11/08/19 Page 4 of 6 Page ID #1668




                                                                   TAKE-TWO_0001329
Case 3:18-cv-00966-SMY Document 142-6 Filed 11/08/19 Page 5 of 6 Page ID #1669




                                                                   TAKE-TWO_0001330
Case 3:18-cv-00966-SMY Document 142-6 Filed 11/08/19 Page 6 of 6 Page ID #1670




                                                                   TAKE-TWO_0001331
